DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 15-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 15, the claim recites “a P-type doping layer” twice  (in line 4 and lines 11-12).  It is unclear whether the second recited “a P-type doping layer” was intended to related back to “a P-type doping layer” recited in line 4 or to set forth an additional P-type doping layer.  For the purpose of the examination it will be assumed that the second recited “a P-type doping layer” is referring back to the P-type doping layer introduced in line 4 of the claim.  Claim 16, which directly depends from claim 15 and which inherits issues of claim 15, is rejected for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Sato (US 2016/0155785, hereinafter “Sato”), with Liang et al. (US 2015/0060773, hereinafter “Liang”) used as evidentiary reference showing that the material (PEDOT:PSS) used by Sato as a hole transport layer is a p-type material. 
Regarding claim 11, Sato teaches in Fig. 5 (shown below) and related text an electroluminescent display device (40, Fig. 5 and ¶[0029]), comprising: 
a substrate (70, Fig. 5 and ¶[0034]) having thereon a first sub pixel and a second sub pixel (Fig. 5); 
a first doping layer (200, Fig. 5 and ¶¶[0065]-[0066], where it is noted that altered layer 200 is disclosed as being a lower layer 102d that has lost carrier mobility due to, for example, ion implantation into layer 102d, ¶¶[0065]-[0066]) between the first sub pixel and the second sub pixel (Fig. 5); 
a first electrode (100, Fig. 5 and ¶[0052]) in each of the first sub pixel and the second sub pixel on the substrate (Fig. 5); 
an emission layer (102u, Fig. 5 and ¶[0043]) on the first electrode; and 
a hole transport layer included in the emission layer (102, Fig. 5 and ¶[0042]); and 
a second electrode (62, Fig. 5 and ¶[0036]) on the emission layer, 
wherein the hole transport layer (i.e. part of layer 102d, Fig. 5 and ¶[0044]) provided in the first sub pixel and the hole transport layer provided in the second sub pixel are spaced apart from each other with the doping layer provided in the boundary area between the first sub pixel and the second sub pixel (Fig. 5).  

    PNG
    media_image1.png
    503
    726
    media_image1.png
    Greyscale

While Sato teaches that the doping layer is formed by implanting ions into the hole transport layer (HTL) in order to reduce carrier (i.e. hole) mobility and that HTL is a p-type layer (i.e. Sato teaches that hole transport layer is made from PEDOT:PSS which is known in the art as a p-type material as evidenced by Liang (¶[0020)), Sato does not explicitly teach that the doping layer is an n-type doping layer.  Nonetheless, implanting n-type ions into the p-type HTL layer disclosed by Sato to form a first n-type doping layer would have been obvious to one of ordinary skill in the art as it would allow to reduce carrier mobility in the p-type HTL layer between hole transport layer provided in the first sub pixel and the hole transport layer provided in the second sub pixel as discussed and desired by Sato.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to implant n-type ions into the p-type HTL layer disclosed by Sato to form the n-type doping layer in order to reduce carrier mobility between hole transport layer provided in the first sub pixel and the hole transport layer provided in the second sub pixel.
 Regarding claim 12 (11), Sato teaches wherein the first N- type doping layer is provided in the same layer as that of the hole transport layer, and the first N- type doping layer has the same or substantially the same thickness as that of the hole transport layer (Fig. 5).
Regarding claim 13 (11), Sato further teaches a bank (106, Fig. 5 and ¶[0041]) between the first sub pixel and the second sub pixel, wherein the first N-type doping layer is overlapped with the bank provided in the boundary area between the first sub pixel and the second sub pixel (Fig. 5).  
Regarding claim 14 (11), Sato teaches wherein the first N- type doping layer is obtained by doping a material for the hole transport layer with N-type dopant (Fig. 5 and ¶¶[0065]-[0066]).
Regarding claim 17, Sato teaches in Fig. 5 (shown above) and related text a display device, comprising: 
a substrate (70, Fig. 5 and ¶[0034]); 
a first sub pixel and a second sub pixel on the substrate (e.g. 52r, 52g, Figs. 2 and 5);  
a doping layer (200, Fig. 5 and ¶¶[0065]-[0066], where it is noted that altered layer 200 is disclosed as being a lower layer 102d that has lost carrier mobility due to, for example, ion implantation into layer 102d, ¶¶[0065]-[0066]) between the first sub pixel and the second sub pixel (Fig. 5); 
a first electrode (100, Fig. 5 and ¶[0052]) in each of the first sub pixel and the second sub pixel on the substrate (Fig. 5); 
an organic layer (e.g. 102d, Fig. 5 and ¶[0042]) with either P-type polarity or N-type polarity (i.e. PEDOT:PSS, from which layer 102d is made, is considered to have p-type polarity as evidenced by Liang) on the first electrode (Fig. 5); and 
a second electrode (62, Fig. 5 and ¶[0036]) on the organic layer, 
31wherein the organic layer (102d, Fig. 5) provided in the first sub pixel and the organic layer provided in the second sub pixel are spaced apart from each other with the doping layer (200, Fig. 5) provided in the boundary area between the first sub pixel and the second sub pixel (Fig. 5), and the doping layer is doped with dopant (i.e. Sato teaches that altered layer 200 is implanted with ions (i.e. doped with dopants), ¶¶[0065]-[0066]).
While Sato teaches that the doping layer is formed by implanting ions (i.e. doping dopants) into the hole transport layer (HTL) in order to reduce carrier (i.e. hole) mobility and that HTL is a p-type layer, Sato does not explicitly teach that the dopant has a polarity that is opposite to that of the organic layer (i.e. that dopants are n-type dopants).  Nonetheless, implanting ions into the p-type organic layer (e.g. HTL layer) disclosed by Sato to form a doping layer with polarity that is opposite to that of the organic layer (p-type) would have been obvious to one of ordinary skill in the art as it would allow to reduce carrier mobility in the organic layer between the organic layer provided in the first sub pixel and the organic provided in the second sub pixel in the boundary area between the first sub pixel and the second sub pixel, as desired by Sato.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to dope dopants (implant ions) into the organic layer (e.g. p-type HTL) disclosed by Sato, with the polarity that is opposite to that of the organic layer, in order to reduce carrier mobility between hole transport layer provided in the first sub pixel and the hole transport layer provided in the second sub pixel.
Regarding claim 19 (17), Sato teaches wherein the doping layer is patterned in a stripe configuration (Figs. 2 and 5, since the banks 106 correspond to the pixel openings 60 and the doping layer is formed on the banks the doping layer would have a stripe configuration).  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 17 above, and further in view of Song et al. (US 2015/0311462, hereinafter “Song”).
Regarding claim 18 (17), Sato further teaches: 
a first emission layer (102, Fig. 5 and ¶[0043]) between the first electrode and the second electrode (Fig. 5); 
a first hole transport layer (102d, Fig. 5 and ¶[0044]) included in the first emission layer; 
a charge generation layer included in the first emission layer (¶[0055]); 
a second emission layer between the first electrode and the second electrode (i.e. Sato teaches that in a tandem structure a plurality of OLEDs of different luminescent colors, each having a plurality of layers, can be used with CGL layer disposed therebetween, ¶¶[0005]-[0006] and [0055]); and 
a second hole transport layer (i.e. Sato teaches that OLEDs include among other layers, hole transport layers, ¶¶[0005]-[0006]) included in the second emission layer, and 
wherein the organic layer includes at least one among the first hole transport layer (e.g. 102d, Fig. 5 and ¶¶[0043]-[0044]).  
Sato, however, does not explicitly teach the CGL in the first emission layer includes an N-type charge generation layer and a P-type charge generation layer.  Song, in a similar field of endeavor, teaches that a CGL layer (e.g. 140, Fig. 1 and ¶[0091]) similar to that disclosed by Sato, may include both N-type and P-type charge generation layers in order to adjust a balance of charges between the first and second emission layers (¶[0091]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the N-type and P-type charge generation layers disclosed by Kim as part of the CGL layer disclosed by Sato in order to adjust a balance of charges between the first and second emission layers.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 17 above, and further in view of Kim et al. (US 2018/0095195, hereinafter “Kim”).
Regarding claim 20 (17), teaching of Sato was discussed above in the rejection of claim 17.  Sato, however, does not explicitly teach that the display device further comprises a lens array spaced apart from the substrate and a receiving case for accommodating the substrate and the lens array.  
Kim, in a similar field of endeavor, teaches that a light emitting display device (11, 12, Fig. 13 and ¶[0126]) similar to that disclosed by Sato can be placed in a receiving case (10, Fig. 13 and ¶[0125]) along with a lens array (20a, 20b, Fig. 13 and ¶[0123]) spaced apart from the substrate, in order to form, for example, a fully functional and usable head mounted display. 
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to further include a lens array and a receiving case for accommodating the substrate and the lens array, as disclosed by Kim, in the device disclosed by Sato in order to form a fully functional and usable display device.

Allowable Subject Matter
Claim(s) 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding electroluminescent display device recited in claim 1, particularly characterized by a p-type doping layer provided in a boundary area between a first sub pixel and a second sub pixel wherein the n-type charge generation layer provided in the first sub pixel and the n-type charge generation layer provided in the second sub pixel are spaced apart from each other by the p-type doping layer, as recited in claim(s) 1, in combination with all other elements of the electroluminescent display device recited in the claim(s).  The closest prior art of record to Sato (US 2016/0155785) fails to teach the above noted claim elements.  Claim(s) 2-10, which either directly or indirectly depend from claim 1, and which include all of the limitations recited in claim 1, is/are allowed for the similar reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/26/2022